Citation Nr: 1415097	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-31 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1977.  He died in August 2010.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, in support of her claim, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record. 

That said, unfortunately, the claim requires further development before being decided on appeal, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Additional development is necessary to fully and fairly adjudicate this claim.  The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record upon which to decide this claim so the appellant-widow is afforded every possible consideration.

The Veteran's death certificate lists his immediate cause of death as end-stage liver disease with an underlying cause of chronic alcoholism.  At the time of his death, he was service connected for chronic lumbosacral strain with psychiatric manifestations, rated as 60-percent disabling.  His appellant-widow contends that his lumbosacral strain with psychiatric manifestations (especially the latter) contributed substantially or materially to the ultimately terminal conditions.  In numerous statements of record and while testifying under oath during her videoconference hearing before the Board, she asserted that his service-connected back disability with psychiatric manifestations caused his alcoholism, which, in turn, caused the liver disease that resulted in his death.

The law provides Dependency and Indemnity Compensation (DIC) benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or chronically aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Regarding his alcoholism, the Board notes that disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d).  See also VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998) (confirming that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim filed after October 31, 1990).  There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id. at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, 
a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

The Veteran's service treatment records (STRs) reflect that he was hospitalized during service on numerous occasions for alcohol dependency and abuse, beginning in December 1976, related specifically to his avoidance of marital issues and other family problems.  See February 1977 Psychiatric Discharge Summary; March 1977 Hospitalization Narrative; and March 1977 Abbreviated Clinical Record.  At that time, he was diagnosed with alcoholism and adjustment disorder.

Subsequent to service, VA treatment records document his continued treatment for alcoholism and his history of medical, legal, and familial consequences due to his alcohol dependence.  See April 1989 VA Medical Examination (noting a history of alcohol dependency); June 2000 VA Mental Disorders Examination (diagnosing alcohol dependence and alcohol-induced mood disorder and describing the Veteran's history of blackouts, symptoms of alcohol withdrawal, and 
alcohol-related arrest history); November 200 VA General Medical Examination (reflecting treatment for his alcoholism through a 60-day VA in-patient rehabilitation program); January 2002 Psychiatric Treatment Notes, Oklahoma City VAMC (reviewing the Veteran's history of alcoholism and reflecting symptoms of alcohol withdrawal); February 2002 to June 2002 Substance Abuse Clinic Notes, Oklahoma City VAMC (reflecting treatment for alcohol dependency); and April 2009 to June 2010 Primary Care Notes, Tulsa Outpatient Clinic and VAMC (reflecting continued alcohol abuse, "up to a case of beer a day").

Also of record are two medical opinions, a December 2010 opinion from the Veteran's primary VA treatment provider attributing his alcoholism and liver disease to his service-connected back disability with psychiatric manifestations, and a December 2010 compensation and pension examination opinion from a VA physician contrarily finding no relationship or correlation between the Veteran's service-connected disability and his death from alcoholism-induced liver disease.  Unfortunately, however, neither opinion is adequate to decide this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion); See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this regard, in a December 2010 VA Administrative Note, the Veteran's primary treatment provider, L.N., a VA physician's assistant, attributed the Veteran's alcoholism and ultimate liver disease to his service-connected disability, opining that the Veteran's "self-medicating practice of using alcohol for his pain and depression ultimately led to alcoholic hepatitis and endstage disease."  This opinion, however, is not probative, as it is unsupported by sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. 295.  Specifically, in opining that the Veteran "began self-treatment of his pain and depression with alcohol," which "exacerbated his problems with his depression," L.N. failed to address the Veteran's history of alcohol abuse, which dated back to his active duty service and that was attributed not to his back symptoms or to any diagnosed depression, but rather to situational avoidance and marital strife.  See Stefl, 21 Vet. App. at 124.  Moreover, there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of his primary treatment provider.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Although the Board may not ignore the opinions of the primary treatment provider, the Board is certainly free to discount the probative value of these statements so long as the Board provides adequate reasons and bases for doing this.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The conclusion expressed in the December 2010 VA compensation and pension examination report, that "the Veteran's death from end stage liver disease, chronic alcoholism is less likely as not a result of the Veteran's self-medication for back pain," is also inadequate to decide this claim.  See Barr, 21 Vet. App. at 311 (2007).  Specifically, the examiner stated that to attribute the Veteran's alcohol abuse to self-medication of his low back pain in particular was "mere speculation" because the Veteran suffered from a number of non-service connected disabilities that were productive of pain.  Moreover, the examiner concluded that the Veteran's alcoholism was not a response to pain, but was rather a decades-long manifestation of substance abuse, with alcohol as the Veteran's "drug of choice."  By framing his rationale solely in terms of physical pain, however, the examining VA physician failed to take into account the mental condition that was part and parcel of the Veteran's service-connected lumbosacral strain with psychological manifestations.  See Stefl, 21 Vet. App. at 124; Barr, 21 Vet. App. at 311.  


Additionally, the VA examining physician found that it was not possible to distinguish the level of pain attributable to the Veteran's service-connected back disability from the pain associated with his non-service connected disabilities.  But in this circumstance, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, then the symptoms are presumptively attributed to the service-connected disability because this doubt must be resolved in the Veteran's favor under 38 C.F.R. §§ 3.102 and 4.3.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Because of these noted inadequacies, both in the VA treating provider's and the VA compensation examiner's opinions, additional medical comment is needed to assist in deciding this claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  See also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  So, on remand, a supplemental medical opinion is necessary regarding whether the Veteran's history of alcohol dependency was due to or aggravated by his service-connected chronic lumbosacral strain with psychiatric manifestations.  See 38 C.F.R. § 3.310(a) and (b); Allen, 7 Vet. App. at 448.


Aside from that additional development, VA medical records relating to the Veteran's treatment for substance abuse and alcohol dependency not already associated with the claims file must be obtained.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  Review of the claims file shows that, during his November 2002 general medical examination, he reported undergoing in-patient rehabilitation treatment for alcohol dependency "at the VA hospital in Bonham, Texas from 7-7-00 to 9-6-00."  Particularly in light of the appellant's argument that the Veteran's alcoholism was caused or aggravated by his self-medication of his service-connected chronic lumbosacral strain with psychiatric manifestations, any records regarding his VA treatment for alcoholism should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice and possession of these additional records, assuming they exist, since generated and maintained within VA's healthcare system, so in the custody of the agency even if not physically in the file).

Accordingly, this cause-of-death claim is REMANDED for the following additional development and consideration:

1.  Request any outstanding treatment records from the VA Medical Center (VAMC) in Bonham, Texas, to particularly include any records of inpatient substance abuse rehabilitation treatment from July to September 2000. 

Since, assuming they exist, these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these additional records as are necessary to comply with this VA regulation.  Also notify the appellant-widow if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records or determination that no additional records exist or that any further attempts to obtain them would be futile, forward the claims file to the physician that provided the December 2010 opinion, if still available, for a supplemental medical nexus opinion.  In particular, the examining physician needs to provide explanatory rationale for concluding the Veteran's service-connected chronic lumbosacral strain with psychiatric manifestations was less likely than not causally related to the end-stage liver disease or underlying alcoholism found to be the cause of his death.

Although the examiner must review all of the relevant evidence in the claims folders, his attention is specifically directed to the following evidence: 

*  The Veteran's service treatment records (STRs) reflecting that he was hospitalized during service on numerous occasions for alcohol dependency and abuse, including specifically a February 1977 Psychiatric Discharge Summary which reflects his history of family problems and marital issues; a March 1977 Hospitalization Narrative, which shows diagnoses of acute intoxication and alcoholism and noting "ongoing marital difficulty"; and a March 1977 Abbreviated Clinical Record, which states that the Veteran related a history of "excessive drinking since Dec. '77 following an increase in marital turmoil";

*  A September 1978 VA psychiatric examination report which relates the Veteran's psychological symptoms, including his depression, to his back condition;

*  An April 1989 VA medical examination report reflecting recent outpatient alcohol abuse rehabilitation treatment and discussing his history of psychological and substance abuse issues and noting a "somatic preoccupation with various physical complaints [and] anxiety and concern over . . . his physical state"; 

* A June 2000 VA Mental Disorders Examination diagnosing alcohol dependence and alcohol-induced mood disorder and describing the Veteran's history of blackouts, symptoms of alcohol withdrawal, and alcohol-related arrest history; 

*  January 2002 Psychiatric Treatment Notes from the Oklahoma City VAMC, which summarize the Veteran's history of alcoholism and note current symptoms of alcohol withdrawal; 

*  Substance Abuse Clinic Notes from February 2002 to June 2002 from the Oklahoma City VAMC reflecting treatment for alcohol dependency; 

*  Primary Care Notes dated from April 2009 to June 2010 from the Tulsa Outpatient Clinic and VAMC, which show continued alcohol abuse consisting of consumption of "up to a case of beer a day";

*  A December 2010 VA Administrative Note from the Veteran's primary treatment provider, L.N., a VA physician's assistant, which opines that the Veteran's "self-medicating practice of using alcohol for his pain and depression ultimately led to alcoholic hepatitis and endstage disease"; 

*  The December 2010 VA compensation and pension examination report, which concludes that "the Veteran's death from end stage liver disease, chronic alcoholism is less likely as not a result of the Veteran's self-medication for back pain";


The examiner is asked to provide addendum comment concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's ultimately terminal 
end-stage liver disease and underlying chronic alcoholism were manifestations of his service-connected chronic lumbosacral strain with psychiatric manifestations (so when considering this service-connected disability had a mental illness component), and in this way either caused or contributed substantially or materially to his death.

Conversely, if the examiner still believes the fatal 
end-stage liver disease and underlying chronic alcoholism had nothing to do with the Veteran's service-connected disability, either as the primary or immediate cause or as a secondary substantial or material contributing factor, then the examiner is asked to discuss why not just the pain had multiple causes (both due to service-connected and non-service-connected disability), but also what role the mental illness component of the service-connected disability may have played in the Veteran's chronic alcoholism and eventual death from end-stage liver disease.

In rendering this supplemental (addendum) opinion, the examiner must consider and address the appellant's allegation that the Veteran's alcohol abuse, and his resultant dependency and liver disease, stemmed from his self-medication of the pain associated with his lumbosacral strain and of the attendant psychiatric symptoms for which he was service connected.  In other words, the examiner is asked to specifically consider not only the physical symptomatology associated with the Veteran's service-connected back disorder, but also the psychiatric manifestations that are part and parcel of his service-connected disability.  Also, the examiner is advised that, to the extent the Veteran's non service-connected disabilities resulted in symptoms that are determined to be indistinguishable from those of his service-connected chronic lumbosacral strain with psychiatric manifestations, then VA must resolve this doubt in the Veteran's favor and, for all intents and purposes, in effect presume they are part and parcel of the chronic low back strain with psychiatric manifestations.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

It is most essential, however, that the examiner discuss the underlying medical rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting her conclusions.


If, for whatever reason, it is not possible to have this same examiner provide this additional comment, then have someone else do it that is qualified to make these necessary determinations. 

3. Then readjudicate this cause-of-death claim in light of this and all other additional evidence.  If this claim continues to be denied, send the appellant-widow and her representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning this claim.  No action is required of the appellant until she is notified by VA.  She has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

